Citation Nr: 0628163	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, to 
provide for a 10 percent rating evaluation for each ear.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 until August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from Rating Decisions dated in July 2002 
and March 2004 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The issue of entitlement to TDIU is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Merits of the Claim

The RO granted service connection for tinnitus by a rating 
decision dated in March 2002.  At that time, a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  In March 2003 the veteran applied for an 
increased evaluation for tinnitus, specifically arguing the 
service connected tinnitus warranted a 10 percent evaluation 
for each ear.  The RO denied the veteran's request by a 
letter dated in March 2004 because under Diagnostic Code (DC) 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.




REMAND

Concerning the veteran's claim for entitlement to TDIU, a 
review of the record reveals the veteran requested a Travel 
Board hearing at the Fargo, North Dakota RO in his VA Form 9 
(Appeal to Board of Veterans' Appeals), submitted in March 
2004.  However, the claims file was referred to the Board 
without affording the veteran an opportunity to appear for 
the requested hearing.  Since the failure to afford the 
veteran a hearing would constitute a denial of due process 
that could result in any BVA decision being vacated, this 
matter must be addressed prior to any appellate review.  See 
38 C.F.R. § 20.904.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and VA 
will notify the veteran when further action on his part is 
required.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
sitting at the Fargo, North Dakota RO as 
soon as it may be feasible.  Notice should 
be sent to the appellant and his 
representative, a copy of which should be 
associated with the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing (or any 
other type of hearing before the Board), 
then he should indicate this in writing 
and it, too, should be documented in his 
claims file.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


